Citation Nr: 0029486	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  93-08 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by swelling of the hands.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
December 1972, and from October 1978 to January 1990. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).  The veteran was afforded hearings at the RO in 
September 1991 and in May 1992.  Transcripts of the hearings 
are of record.  This case was before the Board in May 1995 
when it was held that the veteran had submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a nervous disorder.

The Board issued a decision in August 1997 denying service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder.  At the same time, the Board 
remanded for further development of the evidence the issue of 
service connection for a disorder manifested by swelling of 
the hands.  The development requested on remand was completed 
to the extent feasible, and the case has been returned to the 
Board for continuation of appellate review. 


FINDINGS OF FACT

1.  The veteran currently has a disorder manifested by 
subjective symptoms of swelling of the hands.

2.  There is no medical evidence of a nexus between an 
inservice injury to the left hand and the current disorder 
manifested by swelling of the hands.

3.  There is no etiologic relationship between service-
connected diabetes mellitus, recurrent dislocation of the 
left shoulder or degenerative changes of the cervical spine 
and the inception of a disorder manifested by swelling of the 
hands.


CONCLUSIONS OF LAW

1.  A disorder manifested by swelling of the hands was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).

2.  A disorder manifested by swelling of the hands is not 
proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection is in effect for, among other conditions, 
diabetes mellitus, evaluated 20 percent disabling; recurrent 
left shoulder dislocations (minor), evaluated 20 percent 
disabling; and degenerative changes of the cervical spine, 
evaluated as noncompensable.

A review of the veteran's service medical records shows that 
the veteran sustained a punctured palm of the left hand due 
to an injury from a screwdriver in service in November 1983.  
After an automobile accident in December 1983, the veteran 
complained of right arm paresthesias.  An electromyogram of 
the right arm in March 1984 was negative.  The veteran was 
then seen for right arm numbness beginning in August 1986, 
described as intermittent paresthesias.  He was thereafter 
seen for this condition through October 1986 during which 
time he underwent nerve conduction studies.  The condition 
was considered to be resolved by October 1986.  On a June 
1987 annual examination, a history was given of hand swelling 
at night, which was said to have been due to arthritis.  It 
was not considered disabling at the time.

On a VA examination conducted in March 1991, the veteran gave 
a history of bilateral morning swelling of the hands, 
beginning in service from 1984 to 1985, manifested by a 
sensation of palm and finger paresthesia.  He dated the 
original swelling to a time of right lower extremity 
thrombophlebitis when he had swelling of both hands and feet.  
The examination showed small scars over the dorsal aspect of 
the left wrist and distal right index finger with possible 
mild diffuse swelling of the hands at the present time.  
There was no wrist or joint tenderness or other signs of 
inflammation.  There was full range of motion of these joints 
as well as good power without evident muscular atrophy.  The 
diagnosis was hand swelling, by history, of undetermined 
etiology.

A hearing was held before an RO hearing officer in September 
1991.  In testimony, the veteran stated that he began to feel 
numbness, tingling and swelling of the hands during service.  
He remarked that he declined to seek treatment for fear that 
reporting these hand symptoms would have had an adverse 
impact on his performance evaluations.  He reported that he 
continued to experience swelling and stiffness of the hands 
during the years since service.

Another hearing was held before an RO hearing officer in May 
1992.  In testimony, the veteran stated that he sometimes had 
so much swelling of the hands that he was unable to close his 
hands.  He reported that, during service, he had punctured 
his left hand with a screwdriver.  He noted that he had 
experienced swelling from the hand up to the elbow, just 
after the injury.  He expressed his belief that the current 
swelling of the hands was related to the inservice hand 
injury.

The veteran provided a statement in March 1996 in support of 
his claims.  In that statement, he argued that service 
connection should be granted for a disorder manifested by 
swelling of the hands because the condition was secondary to 
the effects of service-connected diabetes.

A VA orthopedic examination was performed in February 1999.  
The examination was scheduled pursuant to the Board's August 
1997 remand seeking clarification as to the nature and 
etiology of the veteran's disorder manifested by swelling of 
the hands.  The examiner pointed out that the veteran was a 
very poor historian and that his symptoms were vague and 
nonspecific.  As best as could be determined, the veteran 
complained of some numbness and tingling in all the fingers, 
but not in the palm of the left hand.  He associated these 
symptoms with pain in the axilla of the left shoulder.  He 
also complained of numbness and tingling in all the fingers 
of the palm of the right hand, as well as constant pain in 
the right thumb.  He stated that, at times, he felt a burning 
sensation of both palms, and indicated that both hands felt 
swollen in the morning.  Currently, he reported neck pain, 
but denied radicular-type pain or paresthesias in either 
upper extremity.  He remarked that his left shoulder would 
hurt at times, but denied paresthesias about the shoulder or 
radicular-type pain in this joint coming from the cervical 
spine.  He indicated that shoulder pain had always remained 
localized.

Clinical inspection of the hands revealed that both hands had 
normal contour.  There was no evidence of swelling about 
either hand or wrist.  No thenar or hypothenar atrophy was 
detected and there was no palpable tenderness about the 
hands.  The veteran was able to make a tight fist and had 
full range of motion about the smaller joints of the fingers 
of both hands.  The sensation in both hands was normal, 
although the veteran gave a subjective history of a numb 
feeling in the palms and fingers in both hands.  He had 
excellent functions of pinch, hook, and grasp.  Grip strength 
of both hands was excellent.  The examiner also recorded 
clinical findings with respect to left shoulder and cervical 
spine.  X-ray examination revealed degenerative changes of 
the cervical spine and left acromioclavicular joint.  X-ray 
examination of the hands was negative.

The diagnosis was subjective numbness and tingling of both 
hands-no objective findings on physical examination.  The 
examiner commented that the veteran's present complaint of 
numbness and tingling was not radicular in nature, i.e., that 
it was not due to involvement of a nerve root in the cervical 
spine, nor was the complaint confined to a peripheral nerve 
distribution, as would occur secondary to a shoulder 
dislocation.  It was further noted that reported numbness and 
tingling involved all of the fingers of both hands, not just 
those digits supplied by the radial or ulnar nerve or just 
those digits supplied by the sixth, seventh or eight cranial 
nerve, as would occur if these symptoms were due to a 
radiculopathy secondary to a cervical disc disorder.

An addendum was provided in October 1999 by the VA 
orthopedist who examined the veteran in February 1999.  
According to the addendum, the swelling and numbness the 
veteran complained of could not be objectively demonstrated.  
It was the examiner's assessment that the type of "stocking-
glove anesthesia," described by the veteran, was frequently 
seen in a patient with psychogenic complaints.  It was noted 
that the hand symptoms recorded in service could not be 
attributed to service-connected recurrent dislocation about 
the left shoulder.  The examiner reaffirmed that numbness and 
tingling of the hands could not be attributed to service-
connected degenerative changes of the cervical spine.  The 
examiner declined to comment on a relationship, if any, 
between subjective complaints of numbness and swelling of the 
hand and service-connected diabetes, indicating that such 
comment should be provided by a specialist in a field other 
than orthopedics.


A January 18, 2000 letter, prepared by the RO, advised the 
veteran that a VA examination was to be scheduled.  A January 
27, 2000 computer-generated form from a VA medical center 
advises that the veteran had failed to report for an 
examination in connection with reported diabetes.

II.  Legal Analysis

The Board has determined that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).


Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (1999).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (1999).

A VA orthopedist has examined the veteran and offered opinion 
as to the etiology of a disorder of the hands manifested by 
swelling.  At the outset, it should be noted that the 
orthopedist has not identified any organic disorder of the 
hands.  Moreover, the examiner specifically ruled out a nexus 
between the veteran's current subjective hand condition and 
service-connected orthopedic disorders; specifically, left 
shoulder dislocation and degenerative changes of the cervical 
spine.  

Furthermore, there is no medical evidence in the record as to 
a claimed relationship between the veteran's service-
connected diabetes and his current subjective hand condition.  
In this regard, it should be noted that the veteran's failure 
to report for a scheduled VA examination thwarted VA's 
attempt to perform its duty to assist by developing pertinent 
medical evidence.  

Additionally, the veteran's assertion is the only evidence 
supporting the claimed relationship between inservice left 
hand trauma and his current subjective hand condition.  There 
is no medical evidence in the record which demonstrates that 
the current subjective hand condition is related to any 
incident of service.

Having reviewed the record, the Board concludes that a grant 
of service connection for a disorder manifested by swelling 
of the hands is not warranted.  As to the issue on appeal, 
the Board has been mindful of the doctrine of the benefit of 
the doubt.  However, the Board finds that there is not an 
approximate balance of positive and negative evidence 
regarding the issue on appeal so as to warrant application of 
the doctrine of the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).


ORDER

Service connection for a disorder manifested by swelling of 
the hands is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


